DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 01/22/2021, the following represents the changes from the previous claims: Claims 1, 4, 10, 11, and 13 were amended and Claim 2 was canceled. Claims 1, 4-8, 10, 11, and 13-15 are presented for examination.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closeable and openable flaps” of claims 1 and 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and 

4. 	Claims 1, 4, 5, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wentzell (US 5,720,124) in view of Zagar (AU 2016202820A1), Stanish (US 4,685,242), Bailey et al. (US Patent Publication 2017/0223940), Miller (US 2,769,268), Coffield (US Patent Publication 2011/0062258), and Jones (US Patent Publication 2014/0259866).  
a. Regarding claim 1, Wentzell teaches a device for macerating bait, making chum, or both [A bait cutting and chumming device, claim 1], the device comprising a housing 14 having a top openable end 11 [a first open end 11, col. 3 line 62] and a bottom end that is openable 12 [a second open end 12, col. 3 line 62]; a removable lid 26 attachable to the top openable end [plug 26 removably inserted into the first open end 11 col. 4 lines 20-21], a concentric cutting member 36 attached to the push rod, wherein the concentric cutting member comprises a series of blades 46 [each pass of a blade 46 across a bait fish contained with the chamber 13 causes the blade 46 to mince the fish into chum col. 5 lines 12-14].
Wentzell does not specifically teach a concentric cutting member attached to the push rod at a lower end of the push rod. Zagar teaches concentric cutting member 40 attached to push rod 36 at a lower end of the push rod [one or more blades 40 are located at or near the free end of the shaft 36 page 5 lines 24—25; FIG. 1] for the purpose of providing more easily cleanable, storable and long lasting chum macerator that provides the user with more control over the storage and dispensing of chum without significant loss of the chum within. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell to include a concentric cutting member attached to the push rod at a lower end of the push rod as taught by Zagar because doing so would have provided a more easily cleanable, storable and long lasting chum macerator that provides the user with more control over the storage and dispensing of chum without significant loss of the chum within.
Wentzell in view of Zagar does not specifically teach a series of blades that intersect each other and have cutting edges on a top and bottom of the blades. Stanish teaches a series of blades that [The cutter as shown in FIG. 2 has blades sharpened on both ends and is rigidly fixed in an X or cross shape col. 2 lines 30-31] for the purpose of providing a device attached with a length of the line to a boat for chopping or mashing fish into chum or bait size pieces having a cutter with blades sharpened on both ends slidably housed inside a container so when a rod moves up and down the blades will shred large pieces of bait into small ones which pass through holes in the container and attract fish. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar to include a series of blades that intersect each other and have cutting edges on a top and bottom of the blades as taught by Stanish because doing so would have provided a device attached with a length of the line to a boat for chopping or mashing fish into chum or bait size pieces having a cutter with blades sharpened on both ends slidably housed inside a container so when a rod moves up and down the blades will shred large pieces of bait into small ones which pass through holes in the container and attract fish.
Wentzell in view of Zagar and Stanish does not specifically teach a series of support slats positioned at the bottom end of the housing, wherein the series of support slats comprises an outer wheel, a plurality of spokes, and a center aperture; a bottom connector attached to one of the series of support slats. Bailey teaches a series of support slats 190 positioned at the bottom end 106 of housing 102 [Braces 190 positioned below and against the bottom plate [0032]] wherein the series of support slats comprises an outer wheel 172 [structural ring 170 includes an annual ring 172 that would be attached or secured to the bottom end 106 [0032]], a plurality of spokes 182, and center aperture 186 [The bottom plate also includes a bottom key hole opening 186 about the center of the bottom plate [0032]] and bottom connector 192 attached to one of the series of support slats for the purpose of providing a chum delivery device having a bottom end cap with a lower annual wheel attached to the bottom end of the housing bottom end cap may include and a bottom center aperture about a center area of a bottom plate with slats positioned below the bottom plate with a portion extending through the center aperture for delivering chum or bait to attract fish when submerged and pulled through the water that is able to dispense a much larger portion of the chum or bait than a standard chummer or chumpot dispenses. 

Wentzell in view of Zagar, Stanish, and Bailey does not specifically teach the lid comprises at least a fluid flow hole, the bottom connector attaches to a vessel for towing, at least two fluid flow ports on the bottom end of the housing that when towed behind a vessel and in the open position allow a fluid to enter the housing and create a pressure necessary to cause the chum slick to exit the housing through the fluid holes located on the lid. Miller teaches lid 13 comprises at least a fluid flow hole 12, bottom connector L attaches to a vessel for towing, at least two fluid flow ports 11 on the bottom end of the housing that when towed behind a vessel and in the open position allow a fluid to enter the housing and create a pressure necessary to cause chum slick to exit the housing through the fluid holes located on the lid [the rear end having the exit apertures 12 col. 2 lines 1-2; the container is then trolled or otherwise drawn through the water, causing water to enter by the apertures 11 at the front end of the lure to pass through the container and through the mass of scales within it, and to be emitted in regulated quantities, with regulated guantities of the scales, by way of the apertures 12 col. 2 line 72 col. 3 lines 1-5; [FIG. 1]] for the purpose of providing a lure designed to gradually emit a trail of chum when it is drawn through the water as in trolling to attract fish to the lure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, and Bailey to include the lid comprises at least a fluid flow hole, the bottom connector attaches to a vessel for towing, at least two fluid flow ports on the bottom end of the housing that when towed behind a vessel and in the open position allow a fluid to 
Wentzell in view of Zagar, Stanish, Bailey, and Miller does not specifically teach the removable lid comprises three air flow holes positioned spaced equally apart. Coffield teaches removable lid 20 comprises three air flow holes 22 [a cap 20 with a plurality of holes 22 [0018]; The holes 22 on the cap 20 allow water to freely flow within the cylindrical tube 12 [0021]] positioned spaced equally apart [FIGS. 1-2] for the purpose of providing a device secured to a boat by a rope, wire, or the like having a removable lid with air flow holes spaced equally apart to allow air to escape and water to freely flow within the housing and a blade for cleanly, efficiently, and effectively chopping bait into chum and dispersing the chum into the water though the holes of the removable lid. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, and Miller to include a removable lid that comprises three air flow holes positioned spaced equally apart as taught by Coffield because doing so would have provided a device secured to a boat by a rope, wire, or the like having a removable lid with air flow holes spaced equally apart to allow air to escape and water to freely flow within the housing and a blade for cleanly, efficiently, and effectively chopping bait into chum and dispersing the chum into the water though the holes of the removable lid.
Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield does not specifically teach holes positioned one hundred and twenty degrees apart. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield to include holes positioned one hundred and twenty degrees apart because doing so would have provided suitably dimensioned holes to allow air to escape and water to freely flow within the housing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
222 are covered in a mesh configured to prevent large chunks of the bait from escaping through the holes and keep the large chunks of bait in the housing [a mesh material could be disposed across the apertures to help retain larger pieces of the solid scent material within the cavity [0011]; a mesh material that covers the openings or apertures may be useful when the openings and apertures have a larger diameter than solid chum pieces contained within the cavity [0039]] when towed by the vessel [drug behind a boat [0043];  trolled substantially along its longitudinal axis behind a boat [0046]], closeable and openable flaps 548 located proximate each of the air flow holes 522, wherein the closable and openable flaps are configured to close to cover and uncover the each of the three air holes, and two fluid flow ports 522 coupled to bottom end closeable and openable flaps 548 configured when towed behind a vessel and and in the open position, allow a fluid to enter the housing and create a pressure necessary to cause the chum slick to exit the housing through the fluid holes [the fluid flow pathway between the cavity 524 and the outer surface 528 of the outer body 520 can be altered so as to control the release of chum contained within the inner cavity 524. For example, with reference now to FIG. 5B, which depicts the inside of the exemplary endcap 560 p, the apertures 522 in the end cap 560 p can be selectively occluded by the separated, solid wings 548 of an inner member 540 that is rotatably coupled to the inner surface 526 of the endcap 560 p (e.g., by a rivet, screw, etc.). Accordingly, by aligning portions of the wings 548 with the apertures, the size of the fluid flow pathway can be altered. Though not shown, the endcap 560 p can also have an inner member rotatably coupled thereto such that apertures 522 in both the upstream and downstream endcaps 560 p,d can be at least partially occluded to control fluid flow through the cavity 524, and thus, release of scent in a scent trail, as the fishing accessory 500 is trolled substantially along its longitudinal axis behind a boat [0046]] for the purpose of providing a fluid flow pathway to be altered so as to control the release of chum contained within and thus, release of scent in a scent trail, as the device is trolled substantially along its longitudinal axis behind a boat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield to include each of the air flow holes are covered in a mesh configured to prevent large chunks of the bait from escaping through the holes and keep the large chunks of bait in the housing when towed by the vessel, closeable and openable flaps located proximate each of the three air flow holes, wherein the closable and openable flaps are configured to close to cover and uncover the each of the three air holes; two fluid flow ports coupled to bottom end closeable and openable flaps configured when towed behind a vessel and and in the open position, allow a fluid to enter the housing and create a pressure necessary to cause the chum slick to exit the housing through the fluid holes as taught by Jones because doing so would have provided a fluid flow pathway to be altered so as to control the release of chum contained within and thus, release of scent in a scent trail, as the device is trolled substantially along its longitudinal axis behind a boat.
b. Regarding claim 4, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 having the series of blades 46 that intersect each other wherein when actuated by push rod 30 the blades macerate bait when a user pushes and pulls the push rod [each pass of a blade 46 across a bait fish contained with the chamber 13 causes the blade 46 to mince the fish into chum col. 5 lines 12-14]. Wentzell in view of Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Stanish) the device of claim 1 having blades intersecting at ninety-degree angles having cutting portions on both the top and bottom of the blades [The cutter as shown in FIG. 2 has blades sharpened on both ends and is rigidly fixed in an X or cross shape col. 2 lines 30-31]. 
c. Regarding claim 5, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 having push rod 30. Wentzell further teaches handle 40 attached to push rod 30 [handle 40 is formed from the shaft 30 which may be easily grasped by the hand, as shown in FIG. 3 and FIG. 4, col. 6 lines 41-43], the handle being configured [blade assembly 36 may be rotated as well as reciprocated by rotating the shaft 30 relative to the tubular body 14. Such action allows the blade position to be randomly altered to mince undisturbed areas of bait and aid the diffusion of chum by stirring the mixture col. 5 lines 17-22; By vigorously plunging and pulling the handle, the shaft 30 is caused to reciprocate and rotate within the chamber col. 7 lines 27-29].
d. Regarding claim 7, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 having concentric cutting members 36 and push rod 30. Wentzell further teaches handle 40 at a top of push rod 30 a lock nut for coupling a handle and the push rod [neck 56 may also be structurally adapted between the handle portion 40 and the stop member 42 to be variably, adjustably, or extendably sized by such suggested means as threaded adaptor shafts col. 6 lines 49-52], and a lock washer 58 configured to couple the concentric cutting members 36 to the push rod at a bottom of the push rod [the blade assembly 36 includes a band 58 which encircles shaft 30 and by which the assembly is affixed to the shaft col. 5 lines 22-23].
e. Regarding claim 10, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 having housing 14. Wentzell further teaches handle 40 connected to the housing.
f. Regarding claim 11, Wentzell teaches a method for macerating bait, making chum, and forming a chum slick in a fluid [A bait cutting and chumming device, claim 1] or any combination thereof, the method comprising providing a housing 14 having a top openable end 11 [a first open end 11, col. 3 line 62] and a closed bottom end that is openable 12 [a second open end 12, col. 3 line 62]; a removable lid 26 attachable to the top open end [plug 26 removably inserted into the first open end 11 col. 4 lines 20-21], a push rod 30 disposed through the removable lid; a concentric cutting member 36 attached to the push rod, filling the housing with a predetermined amount of bait [bait fish contained with the chamber 13 col. 5 lines 12-14]; pushing and pulling a concentric cutting member via push rod 30 and handle 40 in opposing directions [each pass of a blade 46 across a bait fish contained with the chamber 13 causes the blade 46 to mince the fish into chum col. 5 lines 12-14].
40 attached to push rod 36 at a lower end of the push rod [one or more blades 40 are located at or near the free end of the shaft 36 page 5 lines 24—25; FIG. 1] for the purpose of providing more easily cleanable, storable and long lasting chum macerator that provides the user with more control over the storage and dispensing of chum without significant loss of the chum within. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell to include a concentric cutting member attached to the push rod at a lower end of the push rod as taught by Zagar because doing so would have provided a more easily cleanable, storable and long lasting chum macerator that provides the user with more control over the storage and dispensing of chum without significant loss of the chum within.
Wentzell in view of Zagar does not specifically teach the concentric cutting member comprises a series of blades that intersect each other and have cutting edges on a top and bottom of the blades. Stanish teaches the concentric cutting member comprises a series of blades that intersect each other and have cutting edges on a top and bottom of the blades [The cutter as shown in FIG. 2 has blades sharpened on both ends and is rigidly fixed in an X or cross shape col. 2 lines 30-31] for the purpose of providing a device attached with a length of the line to a boat for chopping or mashing fish into chum or bait size pieces having a cutter with blades sharpened on both ends slidably housed inside a container so when a rod moves up and down the blades will shred large pieces of bait into small ones which pass through holes in the container and attract fish. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Wentzell in view of Zagar to include the concentric cutting member comprises a series of blades that intersect each other and have cutting edges on a top and bottom of the blades as taught by Stanish because doing so would have provided a device attached with a length of the line to a boat for chopping or mashing fish into chum or bait size pieces having a cutter with blades sharpened on both ends slidably housed inside a container so when a rod moves up and down the blades will shred large pieces of bait into small ones which pass through holes in the container and attract fish.
190 positioned at the bottom end 106 of housing 102 [Braces 190 positioned below and against the bottom plate [0032]] wherein the series of support slats comprises an outer wheel 172 [structural ring 170 includes an annual ring 172 that would be attached or secured to the bottom end 106 [0032]], a plurality of spokes 182, and center aperture 186 [The bottom plate also includes a bottom key hole opening 186 about the center of the bottom plate [0032]] and bottom connector 192 attached to one of the series of support slats for the purpose of providing a chum delivery device having a bottom end cap with a lower annual wheel attached to the bottom end of the housing bottom end cap may include and a bottom center aperture about a center area of a bottom plate with slats positioned below the bottom plate with a portion extending through the center aperture for delivering chum or bait to attract fish when submerged and pulled through the water that is able to dispense a much larger portion of the chum or bait than a standard chummer or chumpot dispenses. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of in view of Zagar and Stanish to include a series of support slats positioned at the bottom end of the housing, wherein the series of support slats comprise an outer wheel, a plurality of spokes, a center aperture, and a bottom connector attached to one of the series of support slats as taught by Bailey because doing so would have provided a chum delivery device having a bottom end cap with a lower annual wheel attached to the bottom end of the housing bottom end cap may include and a bottom center aperture about a center area of a bottom plate with slats positioned below the bottom plate with a portion extending through the center aperture for delivering chum or bait to attract fish when submerged and pulled through the water that is able to dispense a much larger portion of the chum or bait than a standard chummer or chumpot dispenses.
Wentzell in view of in view of Zagar, Stanish, and Bailey does not specifically teach the bottom connector attaches to the vessel for towing; attaching the housing to a vessel; opening the bottom end; placing the housing in the fluid and towing it behind a vessel such that when towed the fluid flows through 
Miller teaches bottom connector L attaches to the vessel for towing attaching the housing to a vessel; opening the bottom end; placing the housing in the fluid and towing it behind a vessel such that when towed the fluid flows through the bottom end through the housing and out the three air flow holes thereby a chum slick out of the at least a fluid hole 12 [the rear end having the exit apertures 12 col. 2 lines 1-2; the container is then trolled or otherwise drawn through the water, causingvwater to enter by the apertures 11 at the front end of the lure to pass through the container and through the mass of scales within it, and to be emitted in regulated quantities, with regulated guantities of the scales, by way of the apertures 12 col. 2 line 72 col. 3 lines 1-5; [FIG. 1]] for the purpose of providing a lure designed to gradually emit a trail of chum when it is drawn through the water as in trolling to attract fish to the lure. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, and Bailey to include the bottom connector attaches to the vessel for towing; attaching the housing to a vessel; opening the bottom end; placing the housing in the fluid and towing it behind a vessel such that when towed the fluid flows through the bottom end through the housing and out the three air flow holes thereby a chum slick out of the at least a fluid hole as taught by Miller because doing so would have provided a lure designed to gradually emit a trail of chum when it is drawn through the water as in trolling to attract fish to the lure.
Wentzell in view of Zagar, Stanish, Bailey, and Miller does not specifically teach three air flow holes positioned spaced equally apart. Coffield teaches removable lid 20 comprises three air flow holes 22 [a cap 20 with a plurality of holes 22 [0018]; The holes 22 on the cap 20 allow water to freely flow within the cylindrical tube 12 [0021]] positioned spaced equally apart [FIGS. 1-2] for the purpose of providing a device secured to a boat by a rope, wire, or the like having a removable lid with air flow holes spaced equally apart to allow air to escape and water to freely flow within the housing and a blade for cleanly, efficiently, and effectively chopping bait into chum and dispersing the chum into the water though the holes of the removable lid. 

Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield does not specifically teach holes positioned one hundred and twenty degrees apart. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield to include holes positioned one hundred and twenty degrees apart because doing so would have provided suitably dimensioned holes to allow air to escape and water to freely flow within the housing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield does not specifically teach each of the three air flow holes are covered in a mesh configured to prevent large chunks of the bait from escaping through the holesand keep the large chunks of bait in the housing when towed by the vessel; closeable and openable flaps located proximate each of the holes, wherein the closable and openabale flaps are configured to close to cover and uncover each of the holes; at least two fluid flow ports on the bottom end of the housing, wherein the two fluid flow ports are coupled to bottom end closeable and openable flaps that are configured, when towed behind a vessel and in the open position, allow a fluid to enter the housing and create a pressure necessary to cause the chum slick to exit the housing through the fluid holes located on the lid; opening the flaps on each of the holes; and closing the flaps on each of the at least two fluid flow ports. Jones teaches each of holes 222 are covered in a mesh configured to prevent large chunks of the bait from escaping through the holesand keep the large chunks of bait in the housing [a mesh material could be disposed across the apertures to help retain larger pieces of the solid scent material within the cavity [0011]; a mesh material that covers the openings or apertures may be useful when the openings and apertures have a larger diameter than solid chum pieces contained within the cavity [0039]] when towed by the vessel [drug behind a boat [0043];  trolled substantially along its longitudinal axis behind a boat [0046]]; closeable and openable flaps 548 located proximate each of holes 522 configured to close to cover and uncover each of holes 522; at least two fluid flow ports 522 on the bottom end of the housing coupled to bottom end closeable and openable flaps 548 configured, when towed behind a vessel and in the open position, allow a fluid to enter the housing and create a pressure necessary to cause the chum slick to exit the housing through the fluid holes located on the lid; opening the flaps on each of the holes; and closing the flaps on each of the at least two fluid flow ports [the fluid flow pathway between the cavity 524 and the outer surface 528 of the outer body 520 can be altered so as to control the release of chum contained within the inner cavity 524. For example, with reference now to FIG. 5B, which depicts the inside of the exemplary endcap 560 p, the apertures 522 in the end cap 560 p can be selectively occluded by the separated, solid wings 548 of an inner member 540 that is rotatably coupled to the inner surface 526 of the endcap 560 p (e.g., by a rivet, screw, etc.). Accordingly, by aligning portions of the wings 548 with the apertures, the size of the fluid flow pathway can be altered. Though not shown, the endcap 560 p can also have an inner member rotatably coupled thereto such that apertures 522 in both the upstream and downstream endcaps 560 p,d can be at least partially occluded to control fluid flow through the cavity 524, and thus, release of scent in a scent trail, as the fishing accessory 500 is trolled substantially along its longitudinal axis behind a boat [0046]] for the purpose of providing a fluid flow pathway to be altered so as to control the release of chum contained within and thus, release of scent in a scent trail, as the device is trolled substantially along its longitudinal axis behind a boat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller and Coffield to include each of the three air flow holes are covered in a mesh configured to prevent large chunks of the bait from escaping through the holesand keep the large chunks of bait in the housing when towed by the vessel; closeable and openable flaps located proximate each of the holes, wherein the closable and openabale flaps are configured to close to cover and uncover each of the holes; at least two fluid flow ports on the bottom end of the housing, wherein the two fluid flow ports are coupled to bottom 
g. Regarding claim 13, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Coffield) the device of claim 11 having three air flow holes 22 [a cap 20 with a plurality of holes 22 [0018]; The holes 22 on the cap 20 allow water to freely flow within the cylindrical tube 12 [0021]] positioned spaced one hundred and twenty degrees equally apart. Wentzell in view of Stanish, Bailey, Miller, Coffield, and Jones does not specifically teach each hole is fifteen millimeters in diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones to include each hole is fifteen millimeters in diameter because doing so would have provided suitably dimensioned holes to allow air to escape and water to freely flow within the housing and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).
h. Regarding claim 14, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the method of claim 11 having the the series of blades 46 wherein when actuated by push rod 30 the blades are configured to macerate bate when a user pushes and pulls the rod [each pass of a blade 46 across a bait fish contained with the chamber 13 causes the blade 46 to mince the fish into chum col. 5 lines 12-14]. Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Stanish) the device of claim 11 having intersecting blades at ninety-degree angles having cutting portions on both the top and bottom of the blades [The cutter as shown in FIG. 2 has blades sharpened on both ends and is rigidly fixed in an X or cross shape col. 2 lines 30-31]. 
40 attached to push rod 30 [handle 40 is formed from the shaft 30 which may be easily grasped by the hand, as shown in FIG. 3 and FIG. 4, col. 6 lines 41-43], the handle being used to slide the push rod in a reciprocating motion, and also in a rotating motion to macerate bate [blade assembly 36 may be rotated as well as reciprocated by rotating the shaft 30 relative to the tubular body 14. Such action allows the blade position to be randomly altered to mince undisturbed areas of bait and aid the diffusion of chum by stirring the mixture col. 5 lines 17-22; By vigorously plunging and pulling the handle, the shaft 30 is caused to reciprocate and rotate within the chamber col. 7 lines 27-29].

5. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentzell (US 5,720,124) in view of Zagar (AU 2016202820A1), Stanish (US 4,685,242), Bailey et al. (US Patent Publication 2017/0223940), Miller (US 2,769,268), Coffield (US Patent Publication 2011/0062258), Jones (US Patent Publication 2014/0259866), and Stevens et al. (US 6,530,171).
a. Regarding claim 6, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 having a center hole in lid 26 through which push rod 30 is disposed [first plug 26 defines a bore for passage of a cutter shaft 30, col. 4 lines 52-53]. 
Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones does not specifically teach a grommet positioned around the center hole and the push rod, the grommet configured to provide a seal between lid and push rod, the and protect the push rod from wear.
Stevens teaches a grommet positioned around the center hole 20 and the push rod 16, the grommet configured to provide a seal between lid and push rod, the and protect the push rod from wear [rod 18 will slide against the bore of the apertures 20, 22. To prevent wear and damage to the material of the lid 14 and lower end 24 of the container 12, the apertures 20, 22 may be fitted with a metal sleeve col. 3 lines 53-57] for the purpose of providing a chum dispenser including a container which can hold large pieces of bereley such as chopped meat, chopped fish, small bait fish or various combinations thereof and a rod extending through a center hole of a removable lid fitted with a grommet to prevent wear and damage as up and down movement of the rod causes the berley to come into 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones to include a grommet positioned around the center hole and the push rod, the grommet configured to provide a seal between lid and push rod, the and protect the push rod from wear as taught by Stevens because doing so would have provided a chum dispenser including a container which can hold large pieces of bereley such as chopped meat, chopped fish, small bait fish or various combinations thereof and a rod extending through a center hole of a removable lid fitted with a grommet to prevent wear and damage as up and down movement of the rod causes the berley to come into contact with cutting means to effect cutting, chopping or grinding of the berley into smaller pieces which are then dispersed through a series of apertures.

6. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wentzell (US 5,720,124) in view of Zagar (AU 2016202820A1), Stanish (US 4,685,242), Bailey et al. (US Patent Publication 2017/0223940), Miller (US 2,769,268), Coffield (US Patent Publication 2011/0062258), Jones (US Patent Publication 2014/0259866), and Alas Jr. (US 10,130,087).
a. Regarding claim 8, Wentzell in view of Zagar, Stanish, Bailey, Miller, Coffield, and Jones teaches (references to Wentzell) the device of claim 1 wherein lid 26 is held to housing 14. Wentzell in view of Stanish, Bailey, Miller, Coffield, and Jones does not specifically teach the lid is held to housing using a gasket seal. 
Alas Jr. teaches lid 25 is held to housing 20 using gasket seal 26 [a gasket 26, for example, a rubber gasket or other resilient structure may be disposed along the upper edge of the side walls of the receptacle 20, such that, when the lid 25 is closed the lid 25 will be able to secure against the gasket 26 and provide a tight seal col. 4 lines 17-22] for the purpose of providing a chum dispenser for selectively and controllably dispending chum into a surrounding body of water with a rubber gasket or other resilient structure disposed along the upper edge of the side walls such that when the lid is closed the lid will be able to secure against the gasket and provide a tight seal. It would have been 


Response to Arguments
7. 	Applicant’s arguments from the response filed on 01/22/2021 , see pages 10-11, with respect to the rejection of claims 1 and 11 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Zagar (AU 2016202820A1) and Jones (US Patent Publication 2014/0259866).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643